            Case 3:20-mj-00319-AGS Document 1 Filed 01/24/20 PageID.1 Page 1 of 15
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT Co                                                         J•t ..~-.'. 2 t._ ?G
                                                                                                                                          . v "O


                                                                    for the
                                                                                                          T                                   L
                                                                                                                                                                      l!
                                                   Southern District of California
                                                                                                   i:   ~(~!   \'~-~ .,ti .               .." ,... ,l :J ~ .n"'t.r 1
                                                                                                                                                                      . "
                                                                                                   L._ _                                             ,,,-· ._.,;;;..,.:,.J

             In the Matter of the Search of                            )
         (Briefly describe the property to be searched                 )
          or identify the person by name and address)
              One Red Huawei Cellular Phone
                                                                       )
                                                                       )
                                                                       )
                                                                                   Case No.
                                                                                                        20MJo31 9
                    IMEI 861677042678956
                                                                       )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A-1, incorporated herein by reference.
located in the             Southern               District of              California            , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B, incorporated herein by reference


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 ref evidence of a crime;
                 D contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                 D a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                        Offense Description
        21 USC 952, 960, 963                       Importation of a Controlled Substance; conspiracy to import



          The application is based on these facts:
        See attached Affidavit of Special Agent Keith Banks

           ~ Continued on the attached sheet.
           D Delayed notice of _ _ days (give exact ending date ·                                         - - - --
                                                                                                                                     ) is requested
               under 18 U.S.C. § 3103a, the basis ofwhich is set fo



                                                                                                Applicant's signature

                                                                                        Special Agent Keith Banks, HSI
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:    3a.n ,.. e,rd ~~

City and state: San Diego, CA
                                 , ~;).()
                                 '                                         ~1J.;;;:;:::-      Hon. Andrew G. Schopler
                                                                                                Printed name and title
             Case 3:20-mj-00319-AGS Document 1 Filed 01/24/20 PageID.2 Page 2 of 15




 1                     AFFIDAVIT IN SUPPORT OF SEARCH WARRANTS
 2 II           I, Keith A. Banks, having been duly sworn, do hereby state that the following is true
 3 II to my knowledge and belief:
 4                                           INTRODUCTION
 5 II           1.    I make this affidavit in support of an application for warrants to search the
 6 II following electronic devices, as further described in Attachments A-1 and A-2 (the "Target
 7 II Devices"), and seize evidence of violations of federal law, namely 21 U.S.C. §§ 952,960,
 8 II and 963, as further described in Attachment B:
 9                          Red Huawei Cellular Phone
                            IMEI861677042678956
10                          ("Target Device 1" as described in Attachment A-1)
11
                            Green Apple iPhone
12                          Model No. Al532
                            IMEi: 013982001230105
13
                            ("Target Device 2" as described in Attachment A-2)
14   11
          This search warrant supports an investigation and prosecution of Luis Enrique VELARDE-
15 II Camacho ("VELARDE"), who is currently charged with committing violations of 21
1611
      U.S.C. §§ 952 and 960. A factual explanation supporting probable cause follows.
17
            2.     Officers with the Department of Homeland Security, United States Customs
18 11
      and Border Protection ("CBP"), seized the Target Devices from VELARDE on January
19 "
      15, 2020, when he was arrested at the Otay Mesa Commercial Facility for drug smuggling,
20
   II in violation of 21 U.S.C. §§ 952 and 960. Specifically, VELARDE was found in
21
   II possession of approximately 3,357 kilograms of marijuana. The Target Devices are
22
   II currently in the possession of the Department of Homeland Security and are presently
23
   II stored at 9495 Customhouse Plaza, San Diego, California 92154.
     II

24           3.    Based on the information below, there is probable cause to believe that a
25 II search of the Target Devices will produce evidence of the aforementioned crimes, as more
26
   II particularly described in Attachment B.
27           4.     Because this affidavit is being submitted for the limited purpose of
28 II establishing probable cause to obtain a search warrant, it does not contain all of the
            Case 3:20-mj-00319-AGS Document 1 Filed 01/24/20 PageID.3 Page 3 of 15




 1 II information known to investigators about this investigation. It contains only those facts
 2 II believed to be necessary to establish probable cause. In addition, information contained in
 3 II this affidavit is based upon reviews of official reports and records, conversations with other
 4 II investigators experienced in the area of drug investigations, and my personal observations
 5 II and knowledge. When the contents of documents or statements of others are reported
 6 11 herein, they are reported in substance and in part unless otherwise indicated. Dates and
 7 II times are approximate.
 8                                           TRAINING AND EXPERIENCE
 9              5.       I am a Special Agent with the United States Department of Homeland Security
1O II ("DRS"), United States Immigration and Customs Enforcement ("ICE"), Homeland
11 II Security Investigations ("HSI"). I am cross-designated and have the authority to conduct
12 II Title 21 investigations and enforcement activities. I have been involved with investigations
13 II for Title 21 offenses and am familiar with the Interagency Cooperation Agreement between
1411 U.S. Drug Enforcement Administration and ICE. Furthermore, I am an investigative or

15 II law enforcement officer within the meaning of Title 18, United States Code, Section
16 112510(7); that is, an officer of the United States, who is empowered by law to conduct
17 II investigations of and to make arrests for offenses enumerated in Title 18, United States
18 II Code, Section 2516.
19 II           6.       I have held my current position with HSI since August of 2016. I was
20 II employed as a Customs and Border Protection ("CBP") Officer from March of 2012 to
21 II August of 2016 prior to entering on-duty as an HSI Special Agent. I obtained a Bachelor
22 II of Arts, with honors, in Political Science from the California State University, Dominguez
23 11 Hills in Carson, California.
2411            7.       I am a graduate of the Federal Law Enforcement Training Center ("FLETC")
25 II Criminal Investigator Training Program ("CITP") and the Homeland Security
26 II Investigations Special Agent Training ("HSISAT") course. During these courses, I was
27 II trained in various types of criminal investigations, to include investigations involving the
28 II illegal trafficking of narcotics, currency, firearms and contraband.

        Affidavit in Support of Search Warrants        2
              Case 3:20-mj-00319-AGS Document 1 Filed 01/24/20 PageID.4 Page 4 of 15




 1 II             8.       My training and experience in narcotics enforcement has included narcotics
 2 II interdiction, the identification of different types of narcotics, and the investigation of
 3 II persons in possession of narcotics for purposes of sales and transportation. In addition, I
 4 II speak regularly with narcotics investigators at the federal, state and local level regarding
 5 II the manner in which sellers of narcotics store, transport and sell narcotics.
 6 II             9.       I have participated in many aspects of criminal investigations including the
 7 II issuance of subpoenas, reviewing evidence, conducting physical and electronic
 8 II surveillance, working with informants, and the execution of search and arrest warrants.
 9 II             10.      During my tenure, I have participated in numerous investigations involving
10 II narcotic and human trafficking and have performed various investigative tasks involving
11 II the following:
12 II                   a. Functioning as a case agent which entails the superv1s10n and case
13   11                    development of specific aspects surrounding the trafficking of narcotics and
14                         humans;
15                      b. Functioning as a surveillance agent and thereby observing and recording
16                         movements and methods of those involved in the trafficking of narcotics
17                         and humans;
18                      c. Interviewing of material witnesses, principals, load drivers, north side
19                         coordinators and other persons involved in the trafficking of narcotics,
20                         humans and the distribution of monies and assets derived from such illegal
21                         activities; and
22                      d. Participating in investigations involving the purchase of controlled
23                         substances, the execution of search warrants, surveillance in connection

24                         with narcotic investigations, and the interviews of confidential sources;

25                      e. Supervising, as a case agent/co-case agent, specific investigations involving

26                         trafficking of humans, narcotics, weapons and the laundering of monetary

27                         instruments.

28

          Affidavit in Support of Search Warrants         3
            Case 3:20-mj-00319-AGS Document 1 Filed 01/24/20 PageID.5 Page 5 of 15




 1              11.      As a law enforcement officer, I have participated in approximately 100 arrests
 2 II for narcotics-related and money laundering-related offenses. I have participated in over 20
 3 II investigations that involved various investigative techniques, such as undercover
 4 II operations, the use of confidential informants, the purchase of controlled substances, the
 5 II execution of search warrants, surveillance in connection with narcotics investigations, or
 6 II interviews of confidential sources.              Through training and participation in these
 7 II investigations, I have gained valuable insight into the typical makeup and operation of gangs
 8 II and drug trafficking organizations and the various methods these organizations use to carry
 9 II out their violent crime and narcotics trafficking activities.
10 II           12.      Based upon my training and experience as a Special Agent, and consultations
11 II with law enforcement officers experienced in narcotics and human trafficking
12 II investigations, I am also aware that:
13 II                 a. Drug traffickers will use digital devices like cellular telephones because they
14                       are mobile, and they have instant access to telephone calls, text, web, email,
15                       and voice messages;
16                    b. Drug traffickers will use digital devices like cellular telephones because they
17                       are able to actively monitor the progress of their illegal cargo while the
18                       conveyance is in transit;
19                    c. Drug traffickers and their accomplices will use digital devices like cellular
20                       telephones because they can easily arrange and/or determine what time their
21                       illegal cargo will arrive at predetermined locations;
22                    d. Drug traffickers will use digital devices like cellular telephones to direct
23                       drivers to synchronize an exact drop off and/or pick up time of their illegal
24                       cargo;
25                    e. Drug traffickers will use digital devices like cellular telephones to notify or

26                       warn their accomplices of law enforcement activity to include the presence

27                       and posture of marked and unmarked units, as well as the operational status .

28                       of checkpoints and border crossings;


        Affidavit in Support of Search Warrants         4
         Case 3:20-mj-00319-AGS Document 1 Filed 01/24/20 PageID.6 Page 6 of 15




 1                 f. The use of digital devices like cellular telephones by traffickers tends to
 2                    generate evidence that is stored on the digital devices, including, but not
 3                    limited to emails, text messages, photographs, audio files, call logs, address
 4                    book entries, IP addresses, social network data, and location data; and
 5                 g. Individuals involved in the illegal possession and acquisition of drug
 6                    trafficking often utilize digital devices like cellular telephones with
 7                    photograph and video capabilities to take and send photographs and videos of
 8                    other members of criminal organizations, drugs, criminal proceeds, and assets
 9                    purchased with criminal proceeds.
10           13.      Based upon my training and experience as a Special Agent, and consultations
11 II with law enforcement officers experienced in narcotics trafficking investigations, and all
12 11 the facts and opinions set forth in this affidavit, I know that cellular/mobile telephones can
13 II and often do contain electronic records, phone logs and contacts, voice and text
14 II communications, and data such as emails, text messages, chats and chat logs from various
15 II third-party applications, photographs, audio files, videos, and location data.              This
16 II information can be stored within disks, memory cards, deleted data, remnant data, slack
17 II space, and temporary or permanent files contained on or in the cellular/mobile telephone.
18 II Specifically, I know based upon my training, education, and experience investigating these
19 II conspiracies that searches of cellular/mobile telephones yields evidence:
20                 a. tending to indicate efforts to import marijuana or some other federally
21                    controlled substances from Mexico into the United States;
22                 b. tending to identify accounts, facilities , storage devices, and/or services- such
23                    as email addresses, IP addresses, and phone numbers-used to facilitate the
24                    importation of marijuana or some other federally controlled substances from
25                    Mexico into the United States;
26                 c. tending to identify co-conspirators, criminal associates, or others involved in
27                    importation of marijuana or some other federally controlled substances from
28                    Mexico into the United States;

     Affidavit in Support of Search Warrants           5
         Case 3:20-mj-00319-AGS Document 1 Filed 01/24/20 PageID.7 Page 7 of 15




 1                 d. tending to identify travel to or presence at locations involved in the importation
 2                    of marijuana or some other federally controlled substances from Mexico into
 3                    the United States, such as stash houses, load houses, or delivery points;
 4                 e. tending to identify the user of, or persons with control over or access to, the
 5                    Target Devices; and/or
 6                 f. tending to place in context, identify the creator or recipient of, or establish the
 7                    time of creation or receipt of communications, records, or data involved in the
 8                    activities described above.
 9           14.      Subscriber Identity Module ("SIM") Cards, also known as subscriber identity
10 modules, are smart cards that store data for cellular telephone subscribers. Such data
11   includes user identity, location and phone number, network authorization data, personal
12 security keys, contact lists and stored text messages. Much of the evidence generated by a
13 smuggler's use of a cellular telephone would likely be stored on any SIM Card that has been
14 utilized in connection with that telephone.
15           15.      Furthermore, based on my training and experience, and conversations with
16 other law enforcement officers who investigate drug smuggling and trafficking, I know that
17 drug conspiracies often require detailed and intricate planning to successfully evade
18 detection.        Consequently, drug conspiracies often involve planning and coordination for
19 several months-this planning often occurs through mobile telephones. Additionally, based
20 on my training and experience, and conversations with other law enforcement officers who
21   investigate drug smuggling and trafficking, I know that coconspirators are often unaware
22 when a fellow coconspirator has been arrested and will attempt to communicate with that
23   coconspirator via mobile telephone after his or her arrest to determine the whereabouts of
24 drugs that are being transported.
25                              FACTS IN SUPPORT OF PROBABLE CAUSE
26           16.      According to the report ofCBP OfficerT. Touch, at about 7:08 a.m. on January
27   15, 2020, Officer Touch was assigned to primary lane 7 at the Otay Mesa Commercial
28 II Facility. At that time, VELARDE drove a maroon tractor with California license plate

     Affidavit in Support of Search Warrants
                                                      6
            Case 3:20-mj-00319-AGS Document 1 Filed 01/24/20 PageID.8 Page 8 of 15




 1 II XP53935, hauling a white commercial trailer (the "vehicle") with California license plate
 2 II 49Y7785, into the primary inspection. Officer Touch conducted computer queries of the
 3 II vehicle and received a computer-generated alert for an agriculture inspection of the
 411 manifested fresh papaya. Officer Touch instructed VELARDE to proceed to agriculture
 5 II inspection for further examination. Officer Touch contacted agriculture personnel and
 6 informed them of the referral.
 7              17.      According to the report of CBP Agriculture Specialist R. Diaz, Agriculture
 8 II Specialist Diaz conducted an agriculture inspection of the papaya contained within the
 9 II vehicle.        During the inspection, Agriculture Specialist Diaz discovered several brown
1O II cardboard boxes without labels. Agriculture Specialist Diaz opened two of the brown
11 II cardboard boxes and discovered packages wrapped in cellophane. Agriculture Specialist
12 II notified CBP Branch Chief J. Sloan of the discovery.
13 II           18.      According to the report ofCBP OfficerL. Yorba, at about 9:00 a.m. on January
141115, her K-9 Unit alerted to a trained narcotic odor emanating from the papaya.
15              19.      According to the report of CBP Officer M. Norman, Officer Norman was
16 II assigned to the Otay Mesa Commercial Facility when she was asked to inspect the
17 II cellophane wrapped packages discovered within the brown cardboard boxes.               Officer
18 II Norman probed a random package and discovered a green leafy substance. Officer Norman
19 II field-tested the substance and received positive results for the characteristics of marijuana.
20 II In the interest of furthering the investigation, Officer Norman left the remaining
21 II merchandise intact and the merchandise was reloaded into the cargo area of the vehicle.
22 II           20.      I was notified of the discovery of marijuana and responded to the Otay Mesa
23 II Commercial Facility. At approximately 11 :30 a.m., VELARDE was allowed to depart the
24 II Otay Mesa Commercial Facility while driving the vehicle under the constant surveillance
25 II of HSI personnel. During the surveillance, investigators observed VELARDE meeting with
26 II a Hispanic male at the Pilot gas station in Otay Mesa. VELARDE departed the Pilot gas
27 II station at approximately 12:23 p.m., and was observed driving a circuitous route through
28 II San Diego, CA. At approximately 12:56 p.m., VELARDE parked the vehicle at a truck

        Affidavit in Support of Search Warrants       7
           Case 3:20-mj-00319-AGS Document 1 Filed 01/24/20 PageID.9 Page 9 of 15




 1 II parking lot in the Otay Mesa area of San Diego, CA. The surveillance operation terminated,
 2 II and I placed VELARDE under arrest for violation of21 U.S.C. §§ 952 and 960. I conducted
 3 II a search of VELARDE and discovered Target Device 1 was in his possession at the time
 4 of his arrest.
 5             21.      At about 1:29 p.m., Special Agent Ryan Bean read VELARDE his Miranda
 611 rights, which he waived.                    In summary, VELARDE made the following statement.
 7 II VELARDE denied knowledge of the drugs contained within the vehicle and stated he only
 8 II believed he was transporting papaya. The vehicle was loaded with papaya late at night in
 9 II Tijuana, Baja California on January 14, 2020. VELARDE drove the vehicle to the United
10 II States border with Mexico at approximately 5:00 a.m. on January 15, 2020. VELARDE
11 II has driven produce loads for this client two times. VELARDE further stated the client of
1211 this papaya shipment was the Hispanic male VELARDE met at the Pilot gas
13 II station. VELARDE was instructed to meet with the client at the direction of his supervisor
1411 Emanuel (a.k.a. "Bachis"). Furthermore, VELARDE stated he did not speak with the client
15 II on the phone directly. VELARDE stated he decided to not deliver the shipment because he
16 II received a call from Emanuel regarding VELARDE's mother suffering from a medical
17 II emergency in Mexico. VELARDE stated he also received calls from his girlfriend via
18 II WhatsApp regarding VELARDE's mother's medical emergency.                        Consequently,
19 II VELARDE decided to park the truck at the parking lot in Otay Mesa and intended to enter
20 II Mexico on foot.
21             22.      At approximately 1:40 p.m., VELARDE granted investigators consent to
22 II search his cellular phone (Target Device 1) and gave investigators the passcode to his
23 II phone. VELARDE stated his girlfriend called him on his work phone (Target Device 2).
2411 VELARDE and the vehicle were transported to the Otay Mesa Commercial Facility for
25 II further processing.
2611           23.      Special Agent L. Gee, Special Agent K. Foreman, and Special Agent K.
27 II Laughlin conducted a search of the vehicle at the Otay Mesa Commercial Facility. During
28 II the search, Special Agent Foreman discovered Target Device 2 in the center console area

       Affidavit in Support of Search Warrants             8
          Case 3:20-mj-00319-AGS Document 1 Filed 01/24/20 PageID.10 Page 10 of 15




 1 II of the vehicle. Target Device 2 was turned over to CBP.
 2 II           24.      According to the report of CBP Officer M. Street, Officer Street was assigned
 3 II to the Otay Mesa Commercial Facility when he was assigned the inspection of the vehicle.
 411 Officer Street opened an unmarked brown cardboard box found inside the vehicle and
 5 II discovered large bundled packages. Officer Street probed a random package and
 6 II discovered a green leafy substance. Officer Street field-tested the green leafy substance and
 7 II received positive results for the characteristics of marijuana. Officer Street continued to
 8 search the cardboard boxes contained within the vehicle and discovered a total of 315
 9 packages of marijuana concealed within brown carboard boxes. The packages of marijuana
10 II had a combined weight of3357 kilograms (7400.84 pounds). Officer Street seized the 315
11 II packages of marijuana and the Target Devices.
12 II           25.      On January 23, 2020, Special Agent K. Foreman conducted database queries
13 II of VELARDE and discovered Bill of Lading number SUYF-9QW12482871, filed on
14 II November 25, 2019. Bill of Lading number SUYF-9QW12482871 lists VELARDE as the
15 II driver for a shipment of fresh papaya for importer LE TROPICALES S DE RL DE CV. On
16 II January 23, 2020, I reviewed the manifest for VELARDE's January 15, 2020 shipment and
17 II discovered it listed VELARDE as the driver for a shipment of fresh papaya for importer LE
18 TROPICALES S DE RL DE CV.
19              26.      Given the facts surrounding the arrest of VELARDE, and based upon my
20 II experience and training, as well as consultation with other law enforcement officers
21 II experienced in drug smuggling investigations, I submit that there is probable cause to
22 II believe that information relevant to the smuggling activity of VELARDE will be found in
23 II the Target Devices. I also know that narcotics trafficking activities entail intricate planning
24 II to successfully evade detection by law enforcement.              This planning often includes
25 II coordination on crossing the border to develop a crossing history or pattern.            In my
26 II professional experience, narcotics trafficking activities involve planning and coordination
27 II in the weeks and often months prior to the event. Additionally, co-conspirators are often
28 II unaware of the subject's arrest and will continue to attempt to communicate with the subject

        Affidavit in Support of Search Warrants        9
            Case 3:20-mj-00319-AGS Document 1 Filed 01/24/20 PageID.11 Page 11 of 15




 1 II after the arrest to determine the whereabouts of their cargo.
 2 II             27.      Accordingly, based upon my experience and training, consultation with other
 3 II law enforcement officers experienced in drug trafficking investigations, and all the facts
 4 II and opinions set forth in this affidavit, there is probable cause to believe that information
 5 II relevant to the drug smuggling and trafficking activities of VELARDE, such as telephone
 6 II numbers, made and received calls, contact names, electronic mail (e-mail) addresses,
 7 II appointment dates, messages, pictures and other digital information are stored in the
 8 II memory of the Target Devices. For the reasons set forth above, I request permission to
 9 II search the Target Devices for items listed in Attachment B for the time period from
10 II October 25, 2019, which is one month prior to the date VELARDE was the driver for the
11 II same papaya importer, up to and including January 16, 2020, the day following
12 II VELARDE's arrest.
13                                                  METHODOLOGY
14                28.      It is not possible to determine, merely by knowing a cellular telephone's or
15 II tablet's make, model and serial number, the nature and types of services to which the
16 devices are subscribed and the nature of the data stored on the devices. Cellular devices
17 today can be simple cellular telephones and text message devices, can include cameras, can
18 II serve as personal digital assistants and have functions such as calendars and full address
19 II books and can be mini-computers allowing for electronic mail services, web services and
20 II rudimentary word processing. An increasing number of cellular service providers now allow
21   11   for their subscribers to access their devices-both phones and tablets-over the internet and
22 II remotely destroy all of the data contained on the devices. For that reason, the devices may
23 II only be powered in a secure environment or, if possible, started in "flight mode" which
24 II disables access to the network. Unlike typical computers, many cellular telephones and
25 II tablets do not have hard drives or hard-drive equivalents and store information in volatile
26 II memory within the devices or in memory cards inserted into the devices. Current technology
27 II provides some solutions for acquiring some of the data stored in some cellular telephone
28 II models, and some tablets, using forensic hardware and software. Even if some of the stored


          Affidavit in Support of Search Warrants       10
          Case 3:20-mj-00319-AGS Document 1 Filed 01/24/20 PageID.12 Page 12 of 15




 1 II information on the devices may be acquired forensically, not all of the data subject to seizure
 2 II may be so acquired. For devices that are not subject to forensic data acquisition or that have
 3 II potentially relevant data stored that is not subject to such acquisition, the examiner must
 4 II inspect the device manually and record the process and the results using digital
 5 II photography. This process is time and labor intensive and may take weeks or longer.
 611            29.      Following the issuance of this warrant, I will collect the Target Devices and
 7 II subject them to analysis. All forensic analysis of the data contained within the Target
 8 II Devices and any associated memory cards will employ search protocols directed
 9 II exclusively to the identification and extraction of data within the scope of this warrant.
10              30.      Based on the foregoing, identifying and extracting data subject to seizure
11 II pursuant to these warrants may require a range of data analysis techniques, including
1211 manual review, and, consequently, may take weeks or months. The personnel conducting
13 II the identification and extraction of data will complete the analysis within 90 days, absent
14 II further application to this court.
15                            PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
16              31.      At the time ofVELARDE's arrest, investigators conducted a manual search of
17 II Target Device 1 with the consent of VELARDE. I have not relied on any information
18 II obtained from that search in this warrant application. No prior attempts to download Target
19 II Device 2 were made. Going forward, the Government will rely only on reviews of the
20 II Target Devices authorized by this warrant (and any others the Government obtains).
21 II                                             CONCLUSION
22              32.      Based on all of the facts and circumstances described above, I believe probable
23 II cause exists to conclude that VELARDE used the Target Devices to facilitate violations of
24 II Title 21, United States Code, Sections 952, 960, and 963.
25 II           33.      Because the Target Devices were promptly seized following the arrest of
26 II VELARDE at the Otay Mesa POE, there is probable cause to believe that evidence of the
2711 smuggling offense committed by him continues to exist on the Target Devices.             As stated
28

        Affidavit in Support of Search Warrants        11
            Case 3:20-mj-00319-AGS Document 1 Filed 01/24/20 PageID.13 Page 13 of 15




 1 II above, I believe that the date range for this search is from October 25, 2019, up to and
 2 II including January 16, 2020.
 3                34.      WHEREFORE, I request that the court issue a warrant authorizing HSI Special
 4 II Agents and/or other federal and state law enforcement officers specially trained in digital
 5 II evidence recovery, to search the Target Devices, as described in Attachments A-1 and A-
 6 112, and seize the items listed in Attachment B, using the methodology described above.
 7                I swear the foregoing is ~ best of my knowledge and belief.
 8
 9
10                                                   KEITH A. BANKS
                                                     Homeland Security Investigations Special Agent
11                                                   Department of Homeland Security
12   II


     II
13 this
          Subsz.trt      and sworn to before me on
                          day of January, 2020.
     II

14
15
16
     II
11 ~~~e~i~;~ie;~~;;:t:j;dge

18
19
20
21
22
23
24
25
26
27
28
     II                                                  12
          Affidavit in Support of Search Warrants
       Case 3:20-mj-00319-AGS Document 1 Filed 01/24/20 PageID.14 Page 14 of 15




 1                                             Attachment A-1
 2                                             Item to be Searched
 3 II The item to be searched is as follows:
 4                            Red Huawei Cellular Phone
                              IMEI861677042678956
 5
                               ("Target Device 1")
 6           Target Device 1 is currently in the possession of the Department of Homeland
 7 11 Security and is presently stored at 9495 Customhouse Plaza, San Diego, CA 92154.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Affidavit in Support of Search Warrants            1
           Case 3:20-mj-00319-AGS Document 1 Filed 01/24/20 PageID.15 Page 15 of 15



 1                                            Attachment B
 2                                           Items to be Seized
 3        Authorization to search the Target Devices includes the search of disks, memory
 4 cards, deleted data, remnant data, slack space, and temporary or permanent files contained
          on or in the cellular/mobile telephones for evide_nce described below. The seizure and
 5
          search of the cellular/mobile-telephones shall follow the search methodology described in
 611
          the affidavit submitted in support of the warrant.
 7   II


                The evidence to be seized from the Target Devices will be electronic records,
 8 11
          communications, and data such as emails, text messages, chats and chat logs from various
 9 II third-party applications, photographs, audio files, videos, and location data, October 25,

lO II 2019, up to and including January 16, 2020:
11          a. tending to indicate efforts to import marijuana, or some other federally controlled
12                 substances from Mexico into the United States;
13              b. tending to identify accounts, facilities, storage devices, and/or services-such as
14                 email addresses, IP addresses, and phone numbers- used to facilitate the

15                 importation of marijuana or some other federally controlled substances from

16                 Mexico into the United States;
                c. tending to identify co-conspirators, criminal associates, or others involved in
17
                   importation of marijuana or some other federally controlled substances from
18
                   Mexico into the United States;
19
                d. tending to identify travel to or presence at locations involved in the importation
20                 of marijuana or some other federally controlled substances from Mexico into the
21                 United States, such as stash houses, load houses, or delivery points;
22              e. tending to identify the user of, or persons with control over or access to, the
23                 Target Devices; and/or
24                     a. tending to place in context, identify the creator or recipient of, or establish
25 II                     the time of creation or receipt of communications, records, or data involved
26                        in the activities described above,
27 which are evidence of violations of Title 21, United States Code, Sections 952,960, and 963.

28
